Case: 4:20-cr-00190-SEP-NCC Doc. #: 2 Filed: 03/12/20 Page: 1 of 4 PageID #: 7

                                                                                            FILED
                                   UNITED STATES DISTRICT COURT                           MAR 12 2020
                                   EASTERN DISTRICT OF MISSOURI
                                                                                        U.S. DISTRICT COURT
                                         EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                              ST.LOUIS


 UNITED STATES OF AMERICA,                                )
                                                          )
              Plaintiff,                                  )
                                                          )
 v.                                                       )
                                                          )   4:20CR190 SEP/NCC
 SEAN MICHAEL STEINMEYER,                                 )
                                                          )
              Defendant.                                  )


                                                 INDICTMENT

                                                  COUNT I

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

        1.     Federal law defined the term

               (a)         "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                           2256(1));

               (b)         "sexually explicit conduct" to mean actual or simulated--

                           (i)     sexual intercourse, including genital-genital, anal-genital, oral-

                                   genital, oral-anal, whether between persons of the same or opposite

                                   sex,

                           (ii)    bestiality,

                           (iii)   masturbation,

                           (iv)    sadistic or masochistic abuse, or


                                                      1
Case: 4:20-cr-00190-SEP-NCC Doc. #: 2 Filed: 03/12/20 Page: 2 of 4 PageID #: 8



                   (v)     lascivious exhibition of the anus, genitals, or pubic area of any

                           person (18 U.S.C. §2256(2)(A));

           (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or

                   other high speed data processing device performing logical, arithmetic or

                   storage functions, including any data storage facility or communications

                   facility directly related to or operating in conjunction with such device.

                   (18 U.S.C.§2256(6));

           (d)     "child pornography" to mean any visual depiction, including any

                   photograph, film, video, picture, or computer or computer-generated

                   image or picture, whether made or produced by electronic, mechanical, or

                   other means, of sexually explicit conduct, where--

                   (A)    the production of such visual depiction involves the use of a minor

                          engaging in sexually explicit conduct; or

                   (C)    such visual depiction has been created, adapted, or modified to

                          appear that an identifiable minor is engaging in sexually explicit

                          conduct. (18 U.S.C.§2256(8)).

     2.    The "Internet" was, and is, a computer communications network using interstate

           and foreign lines to transmit data streams, including data streams .used to store,

           transfer and receive graphic files.

     3.    On March 25, 2015, defendant was indicted for possession of child pornography

           in United States v. Sean Michael Steinmeyer, 4:15-cr-00144-SNLJ. He pleaded

           guilty to the charge on November 4, 2015. On February 3, 2016, defendant was


                                             2
Case: 4:20-cr-00190-SEP-NCC Doc. #: 2 Filed: 03/12/20 Page: 3 of 4 PageID #: 9



                sentenced to sixty-three month's imprisonment followed by twenty-five years of

                supervised release. Supervised release started on March 15, 2019.

       4.       Between on or about September 1, 2019, and on or about September 23, 2019,

                within the Eastern District of Missouri and elsewhere,

                                SEAN MICHAEL STEINMEYER,

the Defendant herein, did knowingly possess material that contained an image of child

pornography that was produced using materials that traveled in interstate and foreign commerce,

to wit, an AT&T Axia smartphone and a SanDisk MicroSD card, said smartphone and Micro SD

card having been produced outside Missouri and therefore having traveled in interstate and

foreign commerce, and said smartphone and MicroSD card contained child pornography,

including but not limited to, the following:

       a. VUEwzQAT.jpg- a graphic images file that depicts, in part, a prepubescent minor

            male, approximately 1-3 years of age, with legs spread and penis visible. The child

            has what appears to be ejaculation on his stomach;

       b. WiAHWKJT.jpg - a graphic image file that depicts, in part, a prepubescent minor

            female, approximately 7-10 years of age, with her legs spread and vagina and anus as

            the focal point of the picture. A black dildo is inserted in: the child's anus;

       c. XzYjlQIR.jpg- a graphic image file that depicts, in part, a minor boy and girl,

            approximately 10-12 years of age, sitting together completely nude on the couch. The

            female is touching the boy's penis;

       d. vXpU2C4B.jpg--'-- a graphic image file that depicts, in part, a prepubescent minor

            female placing her tongue on a male's penis;


                                                   3
Case: 4:20-cr-00190-SEP-NCC Doc. #: 2 Filed: 03/12/20 Page: 4 of 4 PageID #: 10



       e. ujQFRaIS.jpg - a graphic image file that depicts, in part, a prepubescent minor

            female, approximately 1-3 years of age, with her legs spread showing her vagina and

            anus;

       f.   g_l437023693055.mp4, a graphic video file that depicts, in part, a dog licking a

            minor female's vagina;

       g. 11 57 46 pm.mp4, a graphic video file that depicts in a part, a prepubescent minor

            female, approximately 6-9 years of age, standing completely nude in front of the

            camera and spreading her vagina. The girl then turns around and shows her anus to

            the camera; and

       h. cumcam4855.mp4, a graphic video file that depicts a minor female in a lascivious

            display of her genitals as she masturbates;

In violation of Title 18, United States Code, Section 2252A(a)(5)(B).



                                              A TRUE BILL.



                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ROBERT F. LIVERGOOD, #35432MO
Assistant United States Attorney
